PD-1627-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
December 18, 2015                                                              Transmitted 12/16/2015 3:12:59 PM
                                                                                 Accepted 12/18/2015 1:51:27 PM
                                                                                                  ABEL ACOSTA
                                                                                                          CLERK
                             IN THE COURT OF CRIMINAL APPEALS
                                       AUSTIN, TEXAS

  COLETTE REYES                               §
       APPELLANT                              §
                                              §
  VS.                                         §        NO. ____________________
                                              §
  THE STATE OF TEXAS                          §
       APPELLEE                               §

                    APPELLANT’S MOTION FOR EXTENSTION OF TIME
                    TO FILE PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:

         COMES NOW COLETTE REYES hereinafter referred to as Appellant, by and through

  her attorney of record, WES BALL and files this her MOTION FOR EXTENSTION OF TIME

  TO FILE PETITION FOR DISCRETIONARY REVIEW, pursuant to Texas Rule of Appellate

  Procedure 68.2, and in support thereof would show the Court as follows:

                                                  I.

         Appellant was convicted of the offense of Murder and was sentenced to forty-five (45)

  years confinement in the Institutional Division of the Texas Department of Criminal Justice and

  at this time is incarcerated. Following her conviction, Appellant appealed to the Second Court of

  Appeals, sitting in Fort Worth, Texas.

         On November 12, 2015 the Second Court of Appeals issued its decision affirming

  Appellant’s conviction and sentence in Colette Reyes v. The State of Texas, No. 02-13-00563-CR

  (Tex. App. – Fort Worth).




  Motion for Extension of Time to File
  Petition for Discretionary Review                                                    Page 1 of 3
       On November 19, 2015, Appellant filed a Motion for Rehearing, and on November 25,

2015 the Motion for Rehearing was denied by the Second Court of Appeals. It is Appellant’s

desire to Petition this Honorable Court for review of her case in a Petition for Discretionary

Review.

       Appellant’s undersigned counsel has just assumed responsibility for the filing of the

Petition for Discretionary review and is unable to file the Petition for Discretionary Review by

the current due date. Appellant’s Petition is due on December 24, 2015.    Appellant is confident

that her petition will be completed and filed on or before January 23, 2016. This would only

consist of a delay from the previous due date of thirty (30) days. There have been no previous

extensions sought or granted for this filing.

       WHEREFORE, PREMISES CONSIDERED, APPELLANT prays that this Honorable

Court enter an order granting this request for an extension of time to file her Petition for

Discretionary Review until January 23, 2016.

                                                Respectfully submitted,

                                                /s/ Wes Ball
                                                WES BALL
                                                State Bar No: 01643100
                                                4025 Woodland Park Blvd., Suite 100
                                                Arlington, Texas 76013
                                                Email: WBnotices@ballhase.com
                                                Tel: (817) 860-5000
                                                Fax: (817) 860-6645

                                                ATTORNEY FOR APPELLANT




Motion for Extension of Time to File
Petition for Discretionary Review                                                     Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion for

Extension of Time to file Petition for Discretionary Review was delivered by Efile portal to the

Post-Conviction Division of the Tarrant County District Attorney=s Office, Fort Worth, Texas

and the State Prosecuting Attorney, Austin, Travis County, Texas on this the 16th day of

December, 2015.


                                             /s/ Wes Ball
                                             WES BALL
                                             Attorney for Defendant


                               CERTIFICATE OF CONFERENCE

       On the 16th day of December, 2015, Malinda Davis, Assistant to Appellant=s counsel

contacted Assistant District Attorney, Debra Windsor, with the Post-Conviction Division of the

Tarrant County District Attorney=s Office regarding the foregoing Motion and has been advised

that the state does not oppose the Motion.


                                             /s/ Wes Ball_______________________________
                                             WES BALL




Motion for Extension of Time to File
Petition for Discretionary Review                                                   Page 3 of 3